Title: From Thomas Jefferson to John C. Page, 3 March 1825
From: Jefferson, Thomas
To: Page, John C.


Dear Sir
Monto
Mar. 3. 25.
Your favor of Feb. 10. is recd and I can truly assure you that no debt has given me more pain than that which is the subject of it, because I have understood that mrs Eppes was in distress for it. I lost the year before last when it should have been paid the reciept of between 3. & 4000. D. money due me for property disposed of, and this has crippled me ever since.Your order in favor of the Univty shall be honored, and no effort shall be spared to pay up the balance on getting our crops to market. be pleased to accept assurances of my great esteem & respectTh: J.